[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff has moved for a judgment in accordance with the Report of the Attorney Trial Referee (ATR) and the defendant has filed an objection to the acceptance of that Report. The defendant objects to the acceptance of the Report on the grounds that the facts found do not satisfy the requirement imposed by General Statutes 52-550 (a)(2) which requires that a special promise to answer for the debt, default or miscarriage of another be in writing.
The issues involve a loan made by the plaintiff to the defendant's husband against whom judgment has already been entered. The finding by the ATR establishes that the defendant promised that "we" would repay the plaintiff when they were able. However, the finding is insufficient to determine whether the promise made by the defendant was made after her husband borrowed the money and failed to repay the loan and, therefore, within the statute or, whether, it was an original undertaking made prior to the time the funds were transferred to the husband (as indicated by the partial transcript filed on behalf of the plaintiff).
Accordingly, the court hereby refers the matter to the Attorney Trial Referee who heard the evidence for an articulation of the factual foundation necessary to decide the issues raised by the parties.
RUSH, J.